Exhibit 10.1

 

SOVEREIGN BANK LOAN NO. 17003864

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended, modified or
restated from time to time, this “Agreement”) dated as of SEPTEMBER 16, 2009
(the “Closing Date”), will serve to set forth the terms of the Credit Facility
by and between SOVEREIGN BANK, a Texas state bank (together with its successors
and assigns, “Lender”) and TGC INDUSTRIES, INC., a Texas corporation (“Debtor”).

 

RECITALS

 

WHEREAS, Lender and Debtor entered into that certain (1) BUSINESS LOAN AGREEMENT
dated as of SEPTEMBER 16, 2008, pursuant to which Lender agreed to make a credit
facility available to Debtor on the terms and conditions set forth therein (as
amended, modified and restated from time to time, the “Original Loan
Agreement”), and (2) COMMERCIAL SECURITY AGREEMENT dated as of SEPTEMBER 16,
2008 (as amended, modified and restated from time to time, the “Original
Security Agreement,” and together with the Original Loan Agreement, the
“Original Agreements”, and together with the other agreements, notes,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining thereto, the “Original Loan Documents”); and

 

WHEREAS, the parties hereto desire to amend the Original Loan Agreement and the
Original Security Agreement as hereinafter provided and have agreed for purposes
of clarity and ease of administration, to amend the Original Loan Agreement and
the Original Security Agreement and then restate and supersede such agreements
in their entirety by means of this Agreement; and

 

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 


1.                                       DEFINITIONS.  AS USED IN THIS
AGREEMENT, ALL EXHIBITS, APPENDICES AND SCHEDULES HERETO, AND IN ANY OTHER LOAN
DOCUMENTS MADE OR DELIVERED PURSUANT TO THIS AGREEMENT, THE FOLLOWING TERMS WILL
HAVE THE MEANINGS GIVEN SUCH TERMS IN THIS SECTION 1 OR IN THE PROVISIONS,
SECTIONS OR RECITALS HEREIN:


 


(A)                                  “AFFILIATE” MEANS, WITH RESPECT TO A
SPECIFIED PERSON, ANOTHER PERSON THAT DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH THE
PERSON SPECIFIED.


 


(B)                                 “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, SUNDAY, OR ANY OTHER DAY ON WHICH THE FEDERAL RESERVE BANK OF DALLAS,
TEXAS, IS CLOSED.


 


(C)                                  “CODE” MEANS THE UNIFORM COMMERCIAL CODE AS
THE SAME MAY, FROM TIME TO TIME, BE ENACTED AND IN EFFECT IN THE STATE OF TEXAS;
PROVIDED, THAT TO THE EXTENT THAT THE CODE IS USED TO DEFINE ANY TERM HEREIN OR
IN ANY LOAN DOCUMENT AND SUCH TERM IS DEFINED DIFFERENTLY IN DIFFERENT ARTICLES
OR DIVISIONS OF THE CODE, THE DEFINITION OF SUCH TERM CONTAINED IN ARTICLE 9
SHALL GOVERN; PROVIDED FURTHER, THAT IN THE EVENT THAT, BY REASON OF MANDATORY
PROVISIONS OF LAW, ANY OR ALL OF THE ATTACHMENT, PERFECTION OR PRIORITY OF, OR
REMEDIES WITH RESPECT TO, LENDER’S LIEN ON ANY COLLATERAL IS GOVERNED BY THE
UNIFORM COMMERCIAL CODE AS ENACTED AND IN EFFECT IN A JURISDICTION OTHER THAN
THE STATE OF TEXAS, THE TERM “CODE” SHALL MEAN THE UNIFORM COMMERCIAL CODE AS
ENACTED AND IN EFFECT IN SUCH OTHER JURISDICTION SOLELY FOR PURPOSES OF THE
PROVISIONS THEREOF RELATING TO SUCH ATTACHMENT, PERFECTION, PRIORITY OR REMEDIES
AND FOR PURPOSES OF DEFINITIONS RELATED TO SUCH PROVISIONS.


 


(D)                                 “COLLATERAL” MEANS:


 


(I)                                     ALL PRESENT AND FUTURE ACCOUNTS NOW
OWNED OR HEREAFTER ACQUIRED; AND


 


(II)                                  ALL BOOKS, RECORDS, DATA, PLANS, MANUALS,
COMPUTER SOFTWARE, COMPUTER TAPES, COMPUTER SYSTEMS, COMPUTER DISKS, COMPUTER
PROGRAMS, SOURCE CODES AND OBJECT CODES CONTAINING ANY

 

1

--------------------------------------------------------------------------------


 


INFORMATION, PERTAINING DIRECTLY OR INDIRECTLY TO THE COLLATERAL AND ALL RIGHTS
TO RETRIEVE DATA AND OTHER INFORMATION PERTAINING DIRECTLY OR INDIRECTLY TO THE
COLLATERAL FROM THIRD PARTIES.


 

The term “Collateral,” as used herein, shall also include all SUPPORTING
OBLIGATIONS, PRODUCTS and PROCEEDS of all of the foregoing (including without
limitation, insurance payable by reason of loss or damage to the foregoing
property).

 


(E)                                  “CONSTITUENT DOCUMENTS” MEANS (I) IN THE
CASE OF A CORPORATION, ITS ARTICLES OR CERTIFICATE OF INCORPORATION AND BYLAWS;
(II) IN THE CASE OF A GENERAL PARTNERSHIP, ITS PARTNERSHIP AGREEMENT; (III) IN
THE CASE OF A LIMITED PARTNERSHIP, ITS CERTIFICATE OF LIMITED PARTNERSHIP AND
PARTNERSHIP AGREEMENT; (IV) IN THE CASE OF A TRUST, ITS TRUST AGREEMENT; (V) IN
THE CASE OF A JOINT VENTURE, ITS JOINT VENTURE AGREEMENT; (VI) IN THE CASE OF A
LIMITED LIABILITY COMPANY, ITS ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT
OR REGULATIONS; AND (VII) IN THE CASE OF ANY OTHER ENTITY, ITS ORGANIZATIONAL
AND GOVERNANCE DOCUMENTS AND AGREEMENTS.


 


(F)                                    “CONTROL” MEANS THE POSSESSION, DIRECTLY
OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT
OR POLICIES OF A PERSON, WHETHER THROUGH THE ABILITY TO EXERCISE VOTING POWER,
BY CONTRACT OR OTHERWISE.  “CONTROLLING” AND “CONTROLLED” HAVE MEANINGS
CORRELATIVE THERETO.


 


(G)                                 “DEBT” MEANS AS TO ANY PERSON AT ANY TIME
(WITHOUT DUPLICATION) ALL ITEMS OF INDEBTEDNESS, OBLIGATION OR LIABILITY OF A
PERSON, WHETHER MATURE OR UNMATURED, LIQUIDATED OR UNLIQUIDATED, DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, JOINT OR SEVERAL, THAT SHOULD BE CLASSIFIED AS
LIABILITIES IN ACCORDANCE WITH GAAP.


 


(H)                                 “GAAP” MEANS GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, APPLIED ON A CONSISTENT BASIS, AS SET FORTH IN OPINIONS OF THE
ACCOUNTING PRINCIPLES BOARD OF THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS AND/OR IN STATEMENTS OF THE FINANCIAL ACCOUNTING STANDARDS BOARD
AND/OR THEIR RESPECTIVE SUCCESSORS AND WHICH ARE APPLICABLE IN THE CIRCUMSTANCES
AS OF THE DATE IN QUESTION.  ACCOUNTING PRINCIPLES ARE APPLIED ON A “CONSISTENT
BASIS” WHEN THE ACCOUNTING PRINCIPLES APPLIED IN A CURRENT PERIOD ARE COMPARABLE
IN ALL MATERIAL RESPECTS TO THOSE ACCOUNTING PRINCIPLES APPLIED IN A PRECEDING
PERIOD.


 


(I)                                     “GOVERNMENTAL AUTHORITY” MEANS THE
GOVERNMENT OF THE UNITED STATES OF AMERICA, ANY OTHER NATION OR ANY POLITICAL
SUBDIVISION THEREOF, WHETHER STATE OR LOCAL, AND ANY AGENCY, AUTHORITY,
INSTRUMENTALITY, REGULATORY BODY, COURT, CENTRAL BANK OR OTHER ENTITY EXERCISING
EXECUTIVE, LEGISLATIVE, JUDICIAL, TAXING, REGULATORY OR ADMINISTRATIVE POWERS OR
FUNCTIONS OF OR PERTAINING TO GOVERNMENT.


 


(J)                                     “INDEBTEDNESS” MEANS (I) ALL
INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OF DEBTOR TO LENDER OF ANY KIND OR
CHARACTER, NOW EXISTING OR HEREAFTER ARISING, NOW EXISTING OR HEREAFTER ARISING
UNDER THE NOTE, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, (II) ALL ACCRUED BUT
UNPAID INTEREST ON ANY OF THE INDEBTEDNESS DESCRIBED IN (I) ABOVE, (III)  ALL
COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE COLLECTION AND
ADMINISTRATION OF ALL OR ANY PART OF THE INDEBTEDNESS AND OBLIGATIONS DESCRIBED
IN (I) AND (II) ABOVE OR THE PROTECTION OR PRESERVATION OF, OR REALIZATION UPON,
THE COLLATERAL SECURING ALL OR ANY PART OF SUCH INDEBTEDNESS AND OBLIGATIONS,
INCLUDING WITHOUT LIMITATION ALL REASONABLE ATTORNEYS’ FEES, AND (IV) ALL
RENEWALS, EXTENSIONS, MODIFICATIONS AND REARRANGEMENTS OF THE INDEBTEDNESS AND
OBLIGATIONS DESCRIBED IN (I), (II), AND (III) ABOVE.


 


(K)                                  “LOAN DOCUMENTS” MEANS THIS AGREEMENT, THE
NOTE AND THE OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS EVIDENCING, SECURING,
GOVERNING, GUARANTEEING OR PERTAINING TO THE LOANS.


 


(L)                                     “LOANS” MEANS ALL ADVANCES UNDER THE
CREDIT FACILITY AS ESTABLISHED PURSUANT TO THE LOAN DOCUMENTS FROM TIME TO TIME.


 


(M)                               “MATERIAL ADVERSE EFFECT” MEANS A MATERIAL
ADVERSE EFFECT ON (I) THE BUSINESS, ASSETS, PROPERTY, OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE), OR PROSPECTS, OF DEBTOR, (II) THE ABILITY OF DEBTOR TO
PAY OR PERFORM THE INDEBTEDNESS, (III) ANY OF THE RIGHTS OF OR BENEFITS
AVAILABLE TO LENDER UNDER THE LOAN DOCUMENTS, OR (IV) THE VALIDITY OR
ENFORCEABILITY OF THE LOAN DOCUMENTS.

 

2

--------------------------------------------------------------------------------


 


(N)                                 “NOTE” MEANS THAT CERTAIN AMENDED AND
RESTATED PROMISSORY NOTE OF EVEN DATE HEREWITH IN THE PRINCIPAL AMOUNT OF FIVE
MILLION AND NO/100 DOLLARS ($5,000,000.00) EXECUTED BY DEBTOR AND PAYABLE TO THE
ORDER OF LENDER (AS SUCH NOTE MAY BE AMENDED, MODIFIED OR RESTATED FROM TIME TO
TIME).


 


(O)                                 “PERMITTED ENCUMBRANCES” MEANS THE FOLLOWING
ENCUMBRANCES: (I) LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES
NOT YET DUE AND PAYABLE OR LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES
OR LEVIES BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP; (II)  LIENS IN
EXISTENCE ON THE CLOSING DATE WHICH ARE LISTED, AND THE PROPERTY SUBJECT THERETO
DESCRIBED, ON SCHEDULE 1(O), WITHOUT GIVING EFFECT TO ANY EXTENSIONS OR RENEWALS
THEREOF; (III) LIENS ARISING FROM JUDGMENTS, DECREES, AWARDS OR ATTACHMENTS IN
CIRCUMSTANCES NOT CONSTITUTING AN EVENT OF DEFAULT; AND (IV) LIENS IN FAVOR OF
LENDER.


 


(P)                                 “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
LIMITED LIABILITY COMPANY, BUSINESS TRUST, ASSOCIATION, COMPANY, PARTNERSHIP,
JOINT VENTURE, GOVERNMENTAL AUTHORITY, OR OTHER ENTITY, AND SHALL INCLUDE SUCH
PERSON’S HEIRS, ADMINISTRATORS, PERSONAL REPRESENTATIVES, EXECUTORS, SUCCESSORS
AND ASSIGNS.


 

All words and phrases used herein shall have the meaning specified in the Code
except to the extent such meaning is inconsistent with this Agreement. All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof”, “herein”, and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Any accounting term used in the Loan Documents shall have, unless
otherwise specifically provided therein, the meaning customarily given such term
in accordance with GAAP, and all financial computations thereunder shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP consistently applied; provided, that all financial covenants and
calculations in the Loan Documents shall be made in accordance with GAAP as in
effect on the Closing Date unless Debtor and Lender shall otherwise specifically
agree in writing.  That certain items or computations are explicitly modified by
the phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 


2.                                       CREDIT FACILITY.


 


(A)                                  ESTABLISHMENT OF CREDIT FACILITY.  SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, LENDER HEREBY AGREES TO LEND TO DEBTOR AN AGGREGATE SUM NOT TO EXCEED
THE LESSER OF (I) AN AMOUNT EQUAL TO THE BORROWING BASE, OR (II) FIVE MILLION
AND NO/100 DOLLARS ($5,000,000.00) (THE “CREDIT FACILITY”), ON A REVOLVING BASIS
FROM TIME TO TIME DURING THE PERIOD COMMENCING ON THE DATE HEREOF AND CONTINUING
UNTIL: (I) THE ACCELERATION OF THE INDEBTEDNESS PURSUANT TO THE TERMS OF THE
LOAN DOCUMENTS; (II) SEPTEMBER 16, 2010; OR (III) SUCH OTHER DATE AS MAY BE
ESTABLISHED BY A WRITTEN INSTRUMENT BETWEEN DEBTOR AND LENDER FROM TIME TO TIME
(THE “REVOLVING CREDIT MATURITY DATE”).  IF AT ANY TIME THE SUM OF THE AGGREGATE
PRINCIPAL AMOUNT OF LOANS OUTSTANDING HEREUNDER EXCEEDS LESSER OF THE CREDIT
FACILITY OR THE BORROWING BASE, SUCH AMOUNTS SHALL BE DEEMED AN “OVERADVANCE.” 
DEBTOR SHALL IMMEDIATELY REPAY THE AMOUNT OF SUCH OVERADVANCE PLUS ALL ACCRUED
AND UNPAID INTEREST THEREON UPON WRITTEN DEMAND FROM LENDER.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, AN OVERADVANCE SHALL BE CONSIDERED A
LOAN AND SHALL BEAR INTEREST AT THE RATE AS SET FORTH IN THE NOTE AND BE SECURED
BY THIS AGREEMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, DEBTOR MAY
BORROW, REPAY AND REBORROW FUNDS UNDER THE CREDIT FACILITY.


 


(B)                                 CERTAIN DEFINED TERMS RELATING TO THE CREDIT
FACILITY.  WITH RESPECT TO LOANS UNDER CREDIT FACILITY, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 


(I)                                     “BORROWING BASE” MEANS A SUM EQUAL TO UP
TO: EIGHTY PERCENT (80.00%) OF THE AMOUNT OF DEBTOR’S ELIGIBLE ACCOUNTS,
PROVIDED, HOWEVER, LENDER SHALL HAVE THE RIGHT TO CREATE AND ADJUST ELIGIBILITY
STANDARDS AND RELATED RESERVES FROM TIME TO TIME IN ITS REASONABLE CREDIT
JUDGMENT WITH RESPECT TO DEBTOR’S ELIGIBLE ACCOUNTS.


 


(II)                                  “ELIGIBLE ACCOUNTS” MEANS, AT ANY TIME,
ALL ACCOUNTS RECEIVABLE OF DEBTOR, CREATED IN THE ORDINARY COURSE OF BUSINESS
THAT ARE ACCEPTABLE TO THE LENDER IN ITS SOLE DISCRETION AND SATISFY THE
FOLLOWING CONDITIONS:

 

3

--------------------------------------------------------------------------------


 


(1)                                  THE ACCOUNT COMPLIES WITH ALL APPLICABLE
LAWS, RULES, AND REGULATIONS;


 


(2)                                  THE ACCOUNT HAS NOT BEEN OUTSTANDING FOR
MORE THAN NINETY (90) DAYS PAST THE ORIGINAL DATE OF INVOICE;


 


(3)                                  THE ACCOUNT DOES NOT REPRESENT A COMMISSION
AND THE ACCOUNT WAS CREATED UNDER AN ENFORCEABLE CONTRACT IN CONNECTION WITH
(A) THE SALE OF GOODS BY DEBTOR IN THE ORDINARY COURSE OF BUSINESS AND SUCH SALE
HAS BEEN CONSUMMATED AND SUCH GOODS HAVE BEEN SHIPPED AND DELIVERED AND RECEIVED
BY THE ACCOUNT DEBTOR, OR (B) THE PERFORMANCE OF SERVICES BY DEBTOR IN THE
ORDINARY COURSE OF BUSINESS AND SUCH ACCOUNT WAS CREATED IN ACCORDANCE WITH THE
TERMS OF THE CONTRACT BETWEEN DEBTOR AND THE ACCOUNT DEBTOR AND ACCEPTED BY THE
ACCOUNT DEBTOR;


 


(4)                                  THE ACCOUNT DOES NOT ARISE FROM THE SALE OF
ANY GOOD THAT IS ON A BILL-AND-HOLD, GUARANTEED SALE, SALE-OR-RETURN, SALE ON
APPROVAL, CONSIGNMENT, OR ANY OTHER REPURCHASE OR RETURN BASIS;


 


(5)                                  DEBTOR HAS GOOD AND INDEFEASIBLE TITLE TO
THE ACCOUNT AND THE ACCOUNT IS NOT SUBJECT TO ANY LIEN EXCEPT LIENS IN FAVOR OF
THE LENDER;


 


(6)                                  THE ACCOUNT DOES NOT ARISE OUT OF A
CONTRACT WITH OR ORDER FROM, AN ACCOUNT DEBTOR THAT, BY ITS TERMS, PROHIBITS OR
MAKES VOID OR UNENFORCEABLE THE GRANT OF A SECURITY INTEREST BY DEBTOR TO THE
LENDER IN AND TO SUCH ACCOUNT;


 


(7)                                  THE ACCOUNT IS NOT SUBJECT TO ANY SETOFF,
COUNTERCLAIM, DEFENSE, DISPUTE, RECOUPMENT, OR ADJUSTMENT OTHER THAN NORMAL
DISCOUNTS FOR PROMPT PAYMENT;


 


(8)                                  THE ACCOUNT DEBTOR IS NOT INSOLVENT OR THE
SUBJECT OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDING AND HAS NOT MADE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, SUSPENDED NORMAL BUSINESS OPERATIONS,
DISSOLVED, LIQUIDATED, TERMINATED ITS EXISTENCE, CEASED TO PAY ITS DEBTS AS THEY
BECOME DUE, OR SUFFERED A RECEIVER OR TRUSTEE TO BE APPOINTED FOR ANY OF ITS
ASSETS OR AFFAIRS;


 


(9)                                  THE ACCOUNT IS NOT EVIDENCED BY CHATTEL
PAPER OR AN INSTRUMENT;


 


(10)                            NO DEFAULT EXISTS UNDER THE ACCOUNT BY ANY PARTY
THERETO;


 


(11)                            THE ACCOUNT DEBTOR HAS NOT RETURNED OR REFUSED
TO RETAIN, OR OTHERWISE NOTIFIED DEBTOR OF ANY DISPUTE CONCERNING, OR CLAIMED
NONCONFORMITY OF, ANY OF THE GOODS FROM THE SALE OF WHICH THE ACCOUNT AROSE;


 


(12)                            THE ACCOUNT IS NOT OWED BY AN AFFILIATE,
EMPLOYEE, OFFICER, DIRECTOR OR EQUITY HOLDER OF DEBTOR;


 


(13)                            THE ACCOUNT IS PAYABLE IN U.S. DOLLARS BY THE
ACCOUNT DEBTOR;


 


(14)                            THE ACCOUNT SHALL BE INELIGIBLE IF THE ACCOUNT
DEBTOR IS DOMICILED IN ANY COUNTRY OTHER THAN THE UNITED STATES OF AMERICA;


 


(15)                            THE ACCOUNT SHALL BE INELIGIBLE IF THE ACCOUNT
DEBTOR IS THE UNITED STATES OF AMERICA OR ANY DEPARTMENT, AGENCY, OR
INSTRUMENTALITY THEREOF, AND THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AS
AMENDED, SHALL NOT HAVE BEEN COMPLIED WITH;


 


(16)                            THE ACCOUNT IS OTHERWISE ACCEPTABLE IN THE SOLE
DISCRETION OF THE LENDER.


 


THE AMOUNT OF THE ELIGIBLE ACCOUNTS OWED BY AN ACCOUNT DEBTOR TO DEBTOR SHALL BE
REDUCED BY THE AMOUNT OF ALL “CONTRA ACCOUNTS” AND OTHER OBLIGATIONS OWED BY
DEBTOR TO SUCH ACCOUNT DEBTOR.  IN THE EVENT THAT LENDER, AT ANY TIME IN ITS
REASONABLE DISCRETION, DETERMINES THAT THE DOLLAR AMOUNT OF ELIGIBLE ACCOUNTS
COLLECTABLE BY DEBTOR IS REDUCED OR DILUTED AS A RESULT OF DISCOUNTS OR REBATES
GRANTED BY DEBTOR, RETURNED,

 

4

--------------------------------------------------------------------------------


 


REJECTED OR DISPUTED GOODS OR SERVICES, OR SUCH OTHER REASONS OR FACTORS AS
LENDER DEEMS APPLICABLE, LENDER MAY REDUCE OR OTHERWISE MODIFY THE PERCENTAGE OF
ELIGIBLE ACCOUNTS INCLUDED WITHIN BORROWING BASE, AND/OR REDUCE THE DOLLAR
AMOUNT OF DEBTOR’S ELIGIBLE ACCOUNTS BY AN AMOUNT DETERMINED BY LENDER IN ITS
REASONABLE DISCRETION.


 


(C)                                  FUNDING.  LENDER RESERVES THE RIGHT TO
REQUIRE NOT LESS THAN ONE (1) BUSINESS DAY PRIOR NOTICE OF EACH LOAN UNDER THE
CREDIT FACILITY, SPECIFYING THE AGGREGATE AMOUNT OF SUCH LOAN TOGETHER WITH ANY
DOCUMENTATION RELATING THERETO AS LENDER MAY REASONABLY REQUEST; INCLUDING, BUT
NOT LIMITED TO, A BORROWING BASE REPORT.  DEBTOR SHALL GIVE LENDER NOTICE OF
EACH LOAN UNDER THE CREDIT FACILITY BY NO LATER THAN 1:00 P.M. (DALLAS, TEXAS
TIME) ON THE DATE PROVIDED HEREIN.  LENDER AT ITS OPTION MAY ACCEPT TELEPHONIC
REQUESTS FOR SUCH LOAN, PROVIDED THAT SUCH ACCEPTANCE SHALL NOT CONSTITUTE A
WAIVER OF LENDER’S RIGHT TO REQUIRE DELIVERY OF A WRITTEN REQUEST IN CONNECTION
WITH SUBSEQUENT LOANS.  LENDER SHALL HAVE NO LIABILITY TO DEBTOR FOR ANY LOSS OR
DAMAGE SUFFERED BY DEBTOR AS A RESULT OF LENDER’S HONORING OF ANY REQUESTS,
EXECUTION OF ANY INSTRUCTIONS, AUTHORIZATIONS OR AGREEMENTS OR RELIANCE ON ANY
REPORTS COMMUNICATED TO IT TELEPHONICALLY, BY FACSIMILE OR ELECTRONICALLY AND
PURPORTING TO HAVE BEEN SENT TO LENDER BY DEBTOR AND LENDER SHALL HAVE NO DUTY
TO VERIFY THE ORIGIN OF ANY SUCH COMMUNICATION OR THE IDENTITY OR AUTHORITY OF
THE PERSON SENDING IT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
EACH LOAN UNDER THIS SECTION SHALL BE MADE AVAILABLE TO DEBTOR BY DEPOSITING THE
SAME, IN IMMEDIATELY AVAILABLE FUNDS, IN AN ACCOUNT OF DEBTOR DESIGNATED BY
DEBTOR OR BY PAYING THE PROCEEDS OF SUCH LOAN TO A THIRD PARTY DESIGNATED BY
DEBTOR.


 


(D)                                 USE OF PROCEEDS.  THE LOANS UNDER THE CREDIT
FACILITY SHALL BE USED BY DEBTOR SOLELY FOR BUSINESS OPERATIONS.


 


3.                                       NOTE, RATE AND COMPUTATION OF
INTEREST.  THE CREDIT FACILITY SHALL BE EVIDENCED BY THE NOTE.  THE PRINCIPAL OF
AND INTEREST ON THE NOTE SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH THE
RESPECTIVE TERMS AND CONDITIONS SET FORTH IN THE NOTE AND IN THIS AGREEMENT.


 


4.                                       COLLATERAL.


 


(A)                                  GRANT OF SECURITY INTEREST.  AS COLLATERAL
SECURITY FOR THE PROMPT PAYMENT IN FULL WHEN DUE (WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE) OF THE INDEBTEDNESS, DEBTOR HEREBY PLEDGES TO AND
GRANTS LENDER, A SECURITY INTEREST IN, ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST
IN THE COLLATERAL, WHETHER NOW OWNED BY DEBTOR OR HEREAFTER ACQUIRED AND WHETHER
NOW EXISTING OR HEREAFTER COMING INTO EXISTENCE.


 


(B)                                 ADDITIONAL DOCUMENTS.  TO SECURE FULL AND
COMPLETE PAYMENT AND PERFORMANCE OF THE INDEBTEDNESS, DEBTOR SHALL EXECUTE AND
DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED ALL OF THE LOAN DOCUMENTS
REASONABLY REQUIRED BY LENDER COVERING THE COLLATERAL.  DEBTOR SHALL EXECUTE AND
CAUSE TO BE EXECUTED SUCH FURTHER DOCUMENTS AND INSTRUMENTS, AS LENDER, IN ITS
REASONABLE DISCRETION, DEEMS NECESSARY OR DESIRABLE TO CREATE, EVIDENCE,
PRESERVE, AND PERFECT ITS LIENS AND SECURITY INTERESTS IN THE COLLATERAL.  IN
THE EVENT ANY OF THE LOAN DOCUMENTS EVIDENCING OR SECURING THE INDEBTEDNESS
MISREPRESENTS OR INACCURATELY REFLECTS THE CORRECT TERMS AND/OR PROVISIONS OF
THE INDEBTEDNESS, DEBTOR SHALL UPON REQUEST BY LENDER AND IN ORDER TO CORRECT
SUCH MISTAKE, EXECUTE SUCH NEW DOCUMENTS OR INITIAL CORRECTED, ORIGINAL
DOCUMENTS AS LENDER MAY DEEM NECESSARY TO REMEDY SAID ERRORS OR MISTAKES. 
DEBTOR SHALL EXECUTE SUCH OTHER DOCUMENTS AS LENDER SHALL DEEM REASONABLY
NECESSARY TO CORRECT ANY DEFECTS OR DEFICIENCIES IN THE LOAN DOCUMENTS. 
DEBTOR’S FAILURE TO EXECUTE SUCH DOCUMENTS AS REQUESTED SHALL CONSTITUTE AN
EVENT OF DEFAULT UNDER THIS AGREEMENT.


 


(C)                                  SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, LENDER SHALL HAVE THE RIGHT TO SET OFF AND APPLY
AGAINST THE INDEBTEDNESS IN SUCH MANNER AS LENDER MAY DETERMINE, AT ANY TIME AND
WITHOUT NOTICE TO DEBTOR, ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL) OR OTHER SUMS AT ANY TIME CREDITED BY OR OWING
FROM LENDER TO DEBTOR WHETHER OR NOT THE INDEBTEDNESS IS THEN DUE.  DEBTOR
HEREBY GRANTS TO LENDER AS LIEN AND SECURITY INTEREST IN ALL DEPOSIT ACCOUNTS OF
DEBTOR WITH LENDER.   THE RIGHTS AND REMEDIES OF LENDER HEREUNDER ARE IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER
RIGHTS OF SETOFF) WHICH LENDER MAY HAVE.


 


(D)                                 SATISFACTION OF INDEBTEDNESS.  UNTIL THE
INDEBTEDNESS HAS BEEN INDEFEASIBLY PAID AND FULLY SATISFIED (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS TO THE EXTENT NO UNSATISFIED CLAIM HAS
BEEN

 

5

--------------------------------------------------------------------------------


 


ASSERTED) AND THE COMMITMENTS OF LENDER UNDER THE CREDIT FACILITY HAVE BEEN
TERMINATED, LENDER SHALL BE ENTITLED TO RETAIN THE SECURITY INTERESTS IN THE
COLLATERAL GRANTED UNDER THE LOAN DOCUMENTS AND THE ABILITY TO EXERCISE ALL
RIGHTS AND REMEDIES AVAILABLE TO LENDER UNDER THE LOAN DOCUMENTS AND APPLICABLE
LAWS.


 


5.                                       CONDITIONS PRECEDENT.


 


(A)                                  INITIAL LOAN.  THE OBLIGATION OF LENDER TO
MAKE THE INITIAL LOAN UNDER THE CREDIT FACILITY, IS SUBJECT TO THE CONDITION
PRECEDENT THAT LENDER SHALL HAVE RECEIVED ON OR BEFORE THE DAY OF SUCH LOAN ALL
OF THE FOLLOWING, EACH DATED (UNLESS OTHERWISE INDICATED) AS OF THE CLOSING
DATE, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER:


 


(I)                                     RESOLUTIONS.  RESOLUTIONS OF THE
GOVERNING BODY OF DEBTOR CERTIFIED BY AN AUTHORIZED OFFICER OR REPRESENTATIVE OF
LENDER WHICH AUTHORIZE THE EXECUTION, DELIVERY, AND PERFORMANCE OF THE LOAN
DOCUMENTS THAT LENDER IS A PARTY TO;


 


(II)                                  INCUMBENCY CERTIFICATE.  A CERTIFICATE OF
INCUMBENCY CERTIFIED BY AN AUTHORIZED OFFICER OR REPRESENTATIVE OF DEBTOR
CERTIFYING THE NAMES OF THE INDIVIDUALS OR OTHER PERSONS AUTHORIZED TO SIGN THE
LOAN DOCUMENTS TO WHICH DEBTOR THAT IS NOT A NATURAL PERSON IS TO BE A PARTY
(INCLUDING THE CERTIFICATES CONTEMPLATED HEREIN) TOGETHER WITH SPECIMEN
SIGNATURES OF SUCH PERSONS;


 


(III)                               CONSTITUENT DOCUMENTS.  THE CONSTITUENT
DOCUMENTS OF DEBTOR THAT IS NOT A NATURAL PERSON CERTIFIED TO LENDER AS BEING
TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT;


 


(IV)                              LOAN DOCUMENTS.  THE LOAN DOCUMENTS EXECUTED
BY DEBTOR;


 


(V)                                 FEES AND EXPENSES.  EVIDENCE THAT THE COSTS
AND EXPENSES OF LENDER (INCLUDING REASONABLE ATTORNEYS’ FEES) AND ALL FEES OWING
TO LENDER, SHALL HAVE BEEN PAID IN FULL BY DEBTOR;


 


(VI)                              OTHER MATTERS.  SUCH OTHER DOCUMENTS AND
AGREEMENTS AS MAY BE REQUIRED BY LENDER IN ITS REASONABLE DISCRETION.


 


(B)                                 ALL LOANS.  THE OBLIGATION OF LENDER TO MAKE
ANY LOAN SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS PRECEDENT:


 


(I)                                             REQUEST FOR LOAN.  LENDER SHALL
HAVE RECEIVED IN ACCORDANCE WITH THIS AGREEMENT, A REQUEST FOR A LOAN IN FORM
AND CONTENT SATISFACTORY TO LENDER IN ITS REASONABLE DISCRETION DATED AS OF THE
DATE OF REQUEST AND EXECUTED BY AN AUTHORIZED OFFICER OF DEBTOR;


 


(II)                                          NO EVENT OF DEFAULT, ETC.  NO
EVENT OF DEFAULT, EVENT WHICH WITH THE PASSAGE OF TIME AND/OR NOTICE WOULD BE AN
EVENT OF DEFAULT, OR EVENT WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED AND BE CONTINUING, OR WOULD RESULT FROM OR
AFTER GIVING EFFECT TO SUCH LOAN;  AND


 


(III)                                       REPRESENTATIONS AND WARRANTIES.  ALL
OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH LOAN WITH
THE SAME FORCE AND EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN
MADE ON AND AS OF SUCH DATE.


 


6.                                       REPRESENTATIONS AND WARRANTIES.  DEBTOR
HEREBY REPRESENTS AND WARRANTS, AND UPON EACH REQUEST FOR A LOAN REPRESENTS AND
WARRANTS TO LENDER AS FOLLOWS:


 


(A)                                  EXISTENCE.  DEBTOR (I) IS DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION; (II) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN ITS ASSETS AND
CARRY ON ITS BUSINESS AS NOW BEING OR AS PROPOSED TO BE CONDUCTED; AND (III) IS
QUALIFIED TO DO BUSINESS IN ALL JURISDICTIONS IN WHICH THE NATURE OF ITS
BUSINESS MAKES SUCH QUALIFICATION NECESSARY AND WHERE FAILURE TO SO QUALIFY
WOULD HAVE A MATERIAL ADVERSE EFFECT.  DEBTOR HAS THE POWER AND AUTHORITY TO
EXECUTE, DELIVER, AND

 

6

--------------------------------------------------------------------------------


 


PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS OR MAY BECOME A
PARTY.  THE FEDERAL TAX IDENTIFICATION NUMBER AND STATE ORGANIZATIONAL NUMBER
FOR DEBTOR ARE SET FORTH BELOW:

 

Federal Tax Identification Number

 

State Filing Number

74-2095844

 

0051318400

 


(B)                                 BINDING OBLIGATIONS.  THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THE LOAN DOCUMENTS BY DEBTOR HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION BY DEBTOR, AND CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF DEBTOR, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OF GENERAL
APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS AND EXCEPT TO THE
EXTENT SPECIFIC REMEDIES MAY GENERALLY BE LIMITED BY EQUITABLE PRINCIPLES.


 


(C)                                  NO CONSENT.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, DO NOT (I) CONFLICT WITH, RESULT IN A VIOLATION OF, OR
CONSTITUTE A DEFAULT UNDER (1) ANY PROVISION OF THE CONSTITUENT DOCUMENTS (IF
ANY) OR OTHER INSTRUMENT BINDING UPON DEBTOR,  (2) ANY LAW, GOVERNMENTAL
REGULATION, COURT DECREE OR ORDER APPLICABLE TO DEBTOR, OR (3) ANY CONTRACTUAL
OBLIGATION, AGREEMENT, JUDGMENT, LICENSE, ORDER OR PERMIT APPLICABLE TO OR
BINDING UPON DEBTOR, (II) REQUIRE THE CONSENT, APPROVAL OR AUTHORIZATION OF ANY
THIRD PARTY, OR (III) RESULT IN OR REQUIRE THE CREATION OF ANY LIEN, CHARGE OR
ENCUMBRANCE UPON ANY PROPERTY OF DEBTOR EXCEPT AS MAY BE EXPRESSLY CONTEMPLATED
IN THE LOAN DOCUMENTS.


 


(D)                                 FINANCIAL CONDITION.  EACH FINANCIAL
STATEMENT OF DEBTOR SUPPLIED TO LENDER TRULY DISCLOSES AND FAIRLY PRESENTS SUCH
PERSON’S FINANCIAL CONDITION AS OF THE DATE OF EACH SUCH STATEMENT.  THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN SUCH FINANCIAL CONDITION OR RESULTS OF
OPERATIONS OF DEBTOR SUBSEQUENT TO THE DATE OF THE MOST RECENT FINANCIAL
STATEMENT SUPPLIED TO LENDER.


 


(E)                                  OPERATION OF BUSINESS.  DEBTOR POSSESSES
ALL CONTRACTS, LICENSES, PERMITS, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS,
AND TRADENAMES, OR RIGHTS THERETO, NECESSARY TO CONDUCT ITS BUSINESSES
SUBSTANTIALLY AS NOW CONDUCTED AND AS PRESENTLY PROPOSED TO BE CONDUCTED, AND
DEBTOR AND IS NOT IN VIOLATION OF ANY VALID RIGHTS OF OTHERS WITH RESPECT TO ANY
OF THE FOREGOING, EXCEPT ANY VIOLATIONS THAT WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(F)                                    LITIGATION AND JUDGMENTS.  THERE IS NO
ACTION, SUIT, INVESTIGATION, OR PROCEEDING BEFORE OR BY ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR PENDING, OR TO THE KNOWLEDGE OF DEBTOR, THREATENED
AGAINST OR AFFECTING DEBTOR THAT WOULD, IF ADVERSELY DETERMINED, HAVE A MATERIAL
ADVERSE EFFECT.  THERE ARE NO OUTSTANDING JUDGMENTS AGAINST DEBTOR.


 


(G)                                 RIGHTS IN PROPERTIES; LIENS.  DEBTOR HAS
GOOD TITLE TO OR VALID LEASEHOLD INTERESTS IN ITS PROPERTIES AND ASSETS,
INCLUDING THE PROPERTIES AND ASSETS REFLECTED IN THE FINANCIAL STATEMENTS
PROVIDED TO LENDER, AND NONE OF THE COLLATERAL IS SUBJECT TO ANY LIEN, EXCEPT
PERMITTED ENCUMBRANCES.


 


(H)                                 DISCLOSURE.  NO STATEMENT, INFORMATION,
REPORT, REPRESENTATION, OR WARRANTY MADE BY DEBTOR IN THE LOAN DOCUMENTS OR
FURNISHED TO LENDER IN CONNECTION WITH THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS HEREIN
OR THEREIN NOT MISLEADING.  THERE IS NO FACT KNOWN TO DEBTOR WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN
DISCLOSED IN WRITING TO LENDER.


 


(I)                                     AGREEMENTS.  DEBTOR IS NOT A PARTY TO
ANY INDENTURE, LOAN, OR CREDIT AGREEMENT, OR TO ANY LEASE OR OTHER AGREEMENT OR
INSTRUMENT, OR SUBJECT TO ANY CHARTER OR CORPORATE OR OTHER ORGANIZATIONAL
RESTRICTION WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  DEBTOR IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN THE PERFORMANCE,
OBSERVANCE, OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS, OR CONDITIONS
CONTAINED IN ANY AGREEMENT OR INSTRUMENT MATERIAL TO ITS BUSINESS.

 

7

--------------------------------------------------------------------------------


 


(J)                                     COMPLIANCE WITH LAWS.  DEBTOR IS NOT IN
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR, THE VIOLATION OF WHICH WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(K)                                  TAXES; GOVERNMENTAL CHARGES.  DEBTOR HAS
FILED ALL FEDERAL, STATE AND LOCAL TAX REPORTS AND RETURNS REQUIRED BY ANY LAW
OR REGULATION TO BE FILED BY IT AND HAS EITHER DULY PAID ALL TAXES, DUTIES AND
CHARGES INDICATED DUE ON THE BASIS OF SUCH RETURNS AND REPORTS, OR MADE ADEQUATE
PROVISION FOR THE PAYMENT THEREOF, AND THE ASSESSMENT OF ANY MATERIAL AMOUNT OF
ADDITIONAL TAXES IN EXCESS OF THOSE PAID AND REPORTED IS NOT REASONABLY
EXPECTED.


 


(L)                                     SECURITY INTEREST.  DEBTOR HAS AND WILL
HAVE AT ALL TIMES FULL RIGHT, POWER AND AUTHORITY TO GRANT A SECURITY INTEREST
IN THE COLLATERAL TO LENDER IN THE MANNER PROVIDED HEREIN, FREE AND CLEAR OF ANY
LIEN, SECURITY INTEREST OR OTHER CHARGE OR ENCUMBRANCE OTHER THAN FOR THE
PERMITTED ENCUMBRANCES.  THIS AGREEMENT CREATES A LEGAL, VALID AND BINDING FIRST
PRIORITY SECURITY INTEREST (SUBJECT TO PERMITTED ENCUMBRANCES) IN FAVOR OF
LENDER IN THE COLLATERAL SECURING THE INDEBTEDNESS.


 


(M)                               LOCATION.  DEBTOR’S CHIEF EXECUTIVE OFFICE AND
THE OFFICE WHERE THE RECORDS CONCERNING THE COLLATERAL ARE KEPT ARE AT ITS
ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF.


 


(N)                                 SOLVENCY.  ON THE CLOSING DATE AND ON THE
DATE OF EACH LOAN, DEBTOR WILL BE AND AFTER GIVING EFFECT TO THE REQUESTED LOAN,
WILL BE, SOLVENT.


 


7.                                       COVENANTS.  UNTIL ALL INDEBTEDNESS OF
DEBTOR UNDER THE LOAN DOCUMENTS IS INDEFEASIBLY PAID OR PERFORMED, AND LENDER
HAS NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT FACILITY, DEBTOR AGREES AND
COVENANTS AS FOLLOWS:


 


(A)                                  PAYMENT OF OBLIGATIONS.  DEBTOR WILL PAY
ITS OBLIGATIONS, INCLUDING TAX LIABILITIES, THAT, IF NOT PAID, COULD BECOME A
LIEN ON ANY OF ITS PROPERTY, BEFORE THE SAME SHALL BECOME DELINQUENT OR IN
DEFAULT, EXCEPT WHERE (I) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND (II) DEBTOR HAS SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP.


 


(B)                                 MAINTENANCE AND CONDUCT OF BUSINESS.  DEBTOR
WILL (I) KEEP, MAINTAIN AND PRESERVE ALL PROPERTY (TANGIBLE AND INTANGIBLE)
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, (II) DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES, AGREEMENTS AND
FRANCHISES MATERIAL TO THE CONDUCT OF ITS BUSINESS, AND (III) ENGAGE IN AN
EFFICIENT AND ECONOMICAL MANNER IN A BUSINESS OF THE SAME GENERAL TYPE AND
WITHIN DEBTOR’S POWERS UNDER CONSTITUENT DOCUMENTS.


 


(C)                                  BOOKS AND RECORDS; INSPECTION RIGHTS. 
DEBTOR WILL KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS
BUSINESS AND ACTIVITIES.  DEBTOR WILL PERMIT ANY REPRESENTATIVES DESIGNATED BY
LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO
EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS,
ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED.


 


(D)                                 INSURANCE.  DEBTOR WILL MAINTAIN INSURANCE,
INCLUDING BUT NOT LIMITED TO, FIRE INSURANCE, COMPREHENSIVE PROPERTY DAMAGE,
PUBLIC LIABILITY, WORKER’S COMPENSATION, BUSINESS INTERRUPTION AND OTHER
INSURANCE DEEMED REASONABLY NECESSARY.  DEBTOR WILL, AT ITS OWN EXPENSE,
MAINTAIN INSURANCE WITH RESPECT TO ALL COLLATERAL IN SUCH AMOUNTS, AGAINST SUCH
RISKS, IN SUCH FORM AND WITH SUCH INSURERS, AS SHALL BE SATISFACTORY TO LENDER
FROM TIME TO TIME.  EACH POLICY OF INSURANCE MAINTAINED BY DEBTOR SHALL (I) NAME
DEBTOR AND LENDER AS INSURED PARTIES THEREUNDER (WITHOUT ANY REPRESENTATION OR
WARRANTY BY OR OBLIGATION UPON LENDER) AS THEIR INTERESTS MAY APPEAR,
(II) CONTAIN THE AGREEMENT BY THE INSURER THAT ANY LOSS THEREUNDER SHALL BE
PAYABLE TO LENDER NOTWITHSTANDING ANY ACTION, INACTION OR BREACH OF
REPRESENTATION OR WARRANTY BY DEBTOR, (III) PROVIDE THAT THERE SHALL BE NO
RECOURSE AGAINST LENDER FOR PAYMENT OF PREMIUMS OR OTHER AMOUNTS WITH RESPECT
THERETO, AND (IV) PROVIDE PRIOR WRITTEN NOTICE OF CANCELLATION OR OF LAPSE SHALL
BE GIVEN TO LENDER BY THE INSURER IN ACCORDANCE WITH THE INSURER’S COMMERCIAL
PRACTICES AS ADOPTED FROM TIME

 

8

--------------------------------------------------------------------------------


 


TO TIME.  DEBTOR WILL DELIVER TO LENDER ORIGINAL OR DUPLICATE POLICIES OF SUCH
INSURANCE.  DEBTOR WILL ALSO, AT THE REQUEST OF LENDER, DULY EXECUTE AND DELIVER
INSTRUMENTS OF ASSIGNMENT OF SUCH INSURANCE POLICIES AND CAUSE THE RESPECTIVE
INSURERS TO ACKNOWLEDGE NOTICE OF SUCH ASSIGNMENT. ALL INSURANCE PAYMENTS IN
RESPECT OF LOSS OF OR DAMAGE TO ANY COLLATERAL SHALL BE PAID TO LENDER AND
APPLIED BY LENDER IN ACCORDANCE WITH THE LOAN DOCUMENTS, PROVIDED, HOWEVER, THAT
SO LONG AS NO EVENT OF DEFAULT OR EVENT WHICH WITH NOTICE AND/OR THE PASSAGE OF
TIME WOULD BE AN EVENT OF DEFAULT EXISTS, DEBTOR MAY USE SUCH INSURANCE PAYMENTS
FOR THE REPAIR OR REPLACEMENT OF SUCH LOST OR DAMAGED PROPERTY.


 


(E)                                  COMPLIANCE WITH LAWS.  DEBTOR WILL COMPLY
WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY
APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(F)                                    COMPLIANCE WITH AGREEMENTS.  DEBTOR WILL
COMPLY, IN ALL MATERIAL RESPECTS WITH ALL MATERIAL AGREEMENTS, CONTRACTS, AND
INSTRUMENTS BINDING ON IT OR AFFECTING ITS PROPERTIES OR BUSINESS.


 


(G)                                 NOTICE OF INDEBTEDNESS.  DEBTOR WILL
PROMPTLY INFORM LENDER OF THE CREATION, INCURRENCE OR ASSUMPTION BY DEBTOR OF
ANY ACTUAL OR CONTINGENT LIABILITIES NOT PERMITTED UNDER THIS AGREEMENT.


 


(H)                                 NOTICES OF MATERIAL EVENTS.  DEBTOR WILL
FURNISH TO LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(I)                                     THE OCCURRENCE OF ANY EVENT OF DEFAULT;


 


(II)                                  THE FILING OR COMMENCEMENT OF ANY ACTION,
SUIT OR PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
OR AFFECTING DEBTOR THEREOF THAT, IF ADVERSELY DETERMINED, WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(III)                               ANY AND ALL MATERIAL ADVERSE CHANGES IN
DEBTOR’S CONDITION AND ALL CLAIMS MADE AGAINST DEBTOR THAT WOULD MATERIALLY
AFFECT THE FINANCIAL CONDITION OF DEBTOR.


 


EACH NOTICE DELIVERED UNDER THIS SECTION SHALL BE ACCOMPANIED BY A STATEMENT OF
AN EXECUTIVE OFFICER OF DEBTOR SETTING FORTH THE DETAILS OF THE EVENT OR
DEVELOPMENT REQUIRING SUCH NOTICE AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN
WITH RESPECT THERETO.


 


(I)                                     OWNERSHIP AND LIENS.  DEBTOR WILL
MAINTAIN GOOD AND INDEFEASIBLE TITLE TO THE COLLATERAL FREE AND CLEAR OF ALL
LIENS, SECURITY INTERESTS, ENCUMBRANCES OR ADVERSE CLAIMS, EXCEPT FOR PERMITTED
ENCUMBRANCES.  DEBTOR WILL CAUSE ANY FINANCING STATEMENT OR OTHER SECURITY
INSTRUMENT WITH RESPECT TO THE COLLATERAL TO BE TERMINATED, EXCEPT FOR PERMITTED
ENCUMBRANCES.  DEBTOR WILL DEFEND AT ITS EXPENSE LENDER’S RIGHT, TITLE AND
SECURITY INTEREST IN AND TO THE COLLATERAL AGAINST THE CLAIMS OF ANY THIRD
PARTY.


 


(J)                                     ACCOUNTS.  DEBTOR WILL, EXCEPT AS
OTHERWISE PROVIDED HEREIN, COLLECT, AT DEBTOR’S OWN EXPENSE, ALL AMOUNTS DUE OR
TO BECOME DUE UNDER EACH OF THE ACCOUNTS.  IN CONNECTION WITH SUCH COLLECTIONS,
DEBTOR MAY AND, AT LENDER’S DIRECTION, WILL TAKE SUCH ACTION NOT OTHERWISE
FORBIDDEN HEREIN AS DEBTOR OR LENDER MAY DEEM REASONABLY NECESSARY OR ADVISABLE
TO ENFORCE COLLECTION OR PERFORMANCE OF EACH OF THE ACCOUNTS.  DEBTOR WILL ALSO
DULY PERFORM AND CAUSE TO BE PERFORMED ALL OF ITS MATERIAL OBLIGATIONS WITH
RESPECT TO THE GOODS OR SERVICES, THE SALE OR LEASE OR RENDITION OF WHICH GAVE
RISE OR WILL GIVE RISE TO EACH ACCOUNT.  DEBTOR ALSO COVENANTS AND AGREES TO
TAKE ANY ACTION AND/OR EXECUTE ANY DOCUMENTS THAT LENDER MAY REASONABLY REQUEST
IN ORDER TO COMPLY WITH LAW RELATING TO THE ASSIGNMENT OF THE ACCOUNTS.


 


(K)                                  FUNDAMENTAL CHANGE.  DEBTOR WILL NOT
(I) MAKE ANY MATERIAL CHANGE IN THE NATURE OF ITS BUSINESS AS CARRIED ON AS OF
THE DATE HEREOF, (II) LIQUIDATE, MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER
PERSON, OR (III) MAKE A CHANGE IN ORGANIZATIONAL STRUCTURE OR THE JURISDICTION
IN WHICH IT IS ORGANIZED, UNLESS IT HAS PROVIDED LENDER WITH THIRTY (30) DAYS
PRIOR WRITTEN NOTICE.


 


(L)                                     LOANS.  DEBTOR WILL NOT MAKE LOANS OR
GUARANTEE ANY OBLIGATION OF ANY OTHER PERSON OR ENTITY OTHER (I) THAN LOANS OR
ADVANCES TO EMPLOYEES OF DEBTOR NOT TO EXCEED FIFTY THOUSAND AND

 

9

--------------------------------------------------------------------------------


 


NO/100 DOLLARS ($50,000.00) IN THE AGGREGATE OUTSTANDING AT ANY TIME, INCLUDING
SUCH LOANS AND ADVANCES OUTSTANDING ON THE CLOSING DATE, (II) ACCOUNTS
RECEIVABLE FOR SALES OF INVENTORY AND OTHER PRODUCTS AND SERVICES PROVIDED BY
DEBTOR TO ITS RESPECTIVE CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS OF DEBTOR,
AND (III) BRIDGE LOANS (NOT TO EXCEED A TERM OF ONE (1) YEAR) TO PERSONS WHO ARE
AN ACQUISITION CANDIDATE OF DEBTOR NOT TO EXCEED IN THE AGGREGATE FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($500,000.00).


 


(M)                               TRANSACTIONS WITH AFFILIATES.  DEBTOR WILL NOT
ENTER INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE PURCHASE, SALE OR
EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE OF
DEBTOR, EXCEPT IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF DEBTOR’S BUSINESS (UPON PRIOR WRITTEN NOTICE TO LENDER) AND UPON
FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO DEBTOR THAN WOULD BE OBTAINED IN
A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON OR ENTITY NOT AN AFFILIATE
OF DEBTOR.


 


(N)                                 TRANSFER OR ENCUMBRANCE.  DEBTOR WILL NOT
(I) SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE), TRANSFER, EXCHANGE, LEASE
OR OTHERWISE DISPOSE OF ANY OF THE COLLATERAL, OR (II) GRANT A LIEN OR SECURITY
INTEREST IN OR EXECUTE, FILE OR RECORD ANY FINANCING STATEMENT OR OTHER SECURITY
INSTRUMENT WITH RESPECT TO THE COLLATERAL OTHER THAN THE PERMITTED ENCUMBRANCES.


 


(O)                                 IMPAIRMENT OF SECURITY INTEREST.  DEBTOR
WILL NOT TAKE ANY ACTION THAT WOULD IN ANY MANNER IMPAIR THE ENFORCEABILITY OF
LENDER’S SECURITY INTEREST IN ANY COLLATERAL.


 


(P)                                 COMPROMISE OF COLLATERAL.  DEBTOR WILL NOT
ADJUST, SETTLE, COMPROMISE, AMEND OR MODIFY ANY COLLATERAL, EXCEPT AN
ADJUSTMENT, SETTLEMENT, COMPROMISE, AMENDMENT OR MODIFICATION IN GOOD FAITH AND
IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER, THIS EXCEPTION SHALL
TERMINATE FOLLOWING WRITTEN NOTICE FROM LENDER UPON THE OCCURRENCE AND DURING
THE CONTINUATION OF AN EVENT OF DEFAULT.  DEBTOR SHALL PROVIDE TO LENDER SUCH
INFORMATION CONCERNING (I) ANY ADJUSTMENT, SETTLEMENT, COMPROMISE, AMENDMENT OR
MODIFICATION OF ANY COLLATERAL, AND (II) ANY CLAIM ASSERTED BY ANY ACCOUNT
DEBTOR FOR CREDIT, ALLOWANCE, ADJUSTMENT, DISPUTE, SETOFF OR COUNTERCLAIM, AS
LENDER MAY REASONABLY REQUEST FROM TIME TO TIME.


 


8.                                       FINANCIAL COVENANTS.  UNTIL ALL
INDEBTEDNESS OF DEBTOR UNDER THE LOAN DOCUMENTS IS INDEFEASIBLY PAID OR
SATISFIED AND LENDER HAS NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT
FACILITY, DEBTOR AGREES AND COVENANTS THAT IT WILL, UNLESS LENDER SHALL
OTHERWISE CONSENT IN WRITING:


 


(A)                                  LIABILITIES/TANGIBLE NET WORTH.  DEBTOR
WILL MAINTAIN A RATIO OF (I) TOTAL LIABILITIES (AS DETERMINED BY GAAP) MINUS
SUBORDINATED DEBT, TO (II) TANGIBLE NET WORTH PLUS SUBORDINATED DEBT OF NOT
GREATER THAN 1.25 TO 1.00 (AS OF THE END OF EACH CALENDAR QUARTER).  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS OF THE END OF EACH
CALENDAR QUARTER, DEBTOR SHALL PROVIDE LENDER WITH A CERTIFICATE OF COMPLIANCE
TOGETHER WITH SUCH SUPPORTING INFORMATION AS LENDER MAY REASONABLE REQUIRE. 
“SUBORDINATED DEBT” MEANS ANY INDEBTEDNESS OWING BY DEBTOR WHICH HAS BEEN
SUBORDINATED BY WRITTEN AGREEMENT TO ALL INDEBTEDNESS NOW OR HEREAFTER OWING BY
DEBTOR TO LENDER, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE ACCEPTABLE TO
LENDER.  TANGIBLE NET WORTH” MEANS, AS OF ANY DATE, DEBTOR’S TOTAL ASSET
EXCLUDING ALL INTANGIBLE ASSETS, LESS TOTAL LIABILITIES EXCLUDING ANY
SUBORDINATED DEBT.


 


(B)                                 DEBT SERVICE COVERAGE RATIO. DEBTOR SHALL
MAINTAIN A DEBT SERVICE COVERAGE RATIO OF NOT LESS THAN 2.00 TO 1.00 (AS OF THE
END OF EACH CALENDAR QUARTER).  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS OF THE END OF EACH CALENDAR QUARTER, DEBTOR SHALL PROVIDE
LENDER WITH A CERTIFICATE OF COMPLIANCE TOGETHER WITH SUCH SUPPORTING
INFORMATION AS LENDER MAY REASONABLE REQUIRE.  “DEBT SERVICE COVERAGE RATIO”
MEANS, FOR ANY PERIOD, THE RATIO OF DEBTOR’S EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION EXPENSE (EBITDA), FOR THE LAST FOUR QUARTERS
DIVIDED BY TOTAL CAPITAL LEASE OBLIGATIONS PLUS NOTES PAYABLE, INCLUDING ACCRUED
INTEREST EXPENSE DUE WITHIN ONE YEAR ON THE CREDIT FACILITY.


 


9.                                       REPORTING REQUIREMENTS.  UNTIL ALL
INDEBTEDNESS OF DEBTOR UNDER THE LOAN DOCUMENTS IS INDEFEASIBLY PAID AND
SATISFIED, AND LENDER HAS NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT
FACILITY, DEBTOR AGREES AND COVENANTS THAT IT WILL FURNISH OR CAUSE TO BE
FURNISHED THE FOLLOWING:

 

10

--------------------------------------------------------------------------------



 


(A)                                  QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
CALENDAR QUARTER, FINANCIAL STATEMENTS TO INCLUDE A BALANCE SHEET, INCOME
STATEMENT AND CASH FLOW STATEMENT OF DEBTOR, AS OF THE END OF SUCH CALENDAR
QUARTER ALL IN FORM AND SUBSTANCE AND IN REASONABLE DETAIL SATISFACTORY TO
LENDER AND DULY CERTIFIED (SUBJECT TO YEAR-END REVIEW ADJUSTMENTS) BY AN
APPROPRIATE OFFICER OF DEBTOR (I) AS BEING TRUE AND CORRECT IN ALL MATERIAL
ASPECTS TO THE BEST OF SUCH OFFICER’S KNOWLEDGE (SUBJECT TO YEAR END
ADJUSTMENTS), AND (II) AS HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP.


 


(B)                                 ANNUAL FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL
YEAR, A FINANCIAL STATEMENT TO INCLUDE A BALANCE SHEET, INCOME STATEMENT AND
CASH FLOW STATEMENT OF DEBTOR, AS OF THE END OF SUCH FISCAL YEAR, AUDITED BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SATISFACTORY TO
THE LENDER.


 


(C)                                  NOTICE OF DEFAULT AND EVENTS OF DEFAULT. 
AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE
OCCURRENCE OF EACH EVENT OF DEFAULT, A WRITTEN NOTICE SETTING FORTH THE DETAILS
OF SUCH EVENT OF DEFAULT AND THE ACTION WHICH IS PROPOSED TO BE TAKEN BY DEBTOR
WITH RESPECT THERETO.


 


(D)                                 ACCOUNTS RECEIVABLE AGING.  AS SOON AS
AVAILABLE, AND IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER THE END OF EACH
CALENDAR MONTH, AN ACCOUNT RECEIVABLE AGING, CLASSIFYING DEBTOR’S ACCOUNTS
RECEIVABLE IN CATEGORIES OF 0-30, 31-60, 61-90 AND OVER 90 DAYS FROM DATE OF
INVOICE, AND IN SUCH FORM AND DETAIL AS LENDER SHALL REQUIRE, CERTIFIED BY THE
CHIEF FINANCIAL OFFICER OF DEBTOR.


 


(E)                                  BORROWING BASE.  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER THE END OF EACH CALENDAR MONTH OR
MORE OFTEN AS MAY BE REQUIRED BY LENDER, A BORROWING BASE REPORT IN FORM AND
CONTENT SATISFACTORY TO LENDER IN ITS REASONABLE DISCRETION.


 


(F)                                    GENERAL INFORMATION.  DEBTOR SHALL
PROMPTLY DELIVER SUCH OTHER INFORMATION CONCERNING DEBTOR AS LENDER MAY REQUEST.


 


10.                                 RIGHTS OF LENDER.  LENDER SHALL HAVE THE
RIGHTS CONTAINED IN THIS SECTION AT ALL TIMES THAT THIS AGREEMENT IS EFFECTIVE.


 


(A)                                  FINANCING STATEMENTS.  DEBTOR HEREBY
AUTHORIZES LENDER TO FILE, WITHOUT THE SIGNATURE OF DEBTOR, ONE OR MORE
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATING TO THE
COLLATERAL.  DEBTOR HEREBY IRREVOCABLY AUTHORIZES LENDER AT ANY TIME AND FROM
TIME TO TIME TO FILE IN ANY CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS
AND AMENDMENTS THERETO THAT (I) INDICATE THE COLLATERAL (1) AS ALL ASSETS OF
DEBTOR OR WORDS OF SIMILAR EFFECT; REGARDLESS OF WHETHER ANY PARTICULAR ASSET
COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE CODE, OR
(2) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND
(II) CONTAIN ANY OTHER INFORMATION REQUIRED BY ARTICLE 9 OF THE CODE FOR THE
SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT.


 


(B)                                 POWER OF ATTORNEY.  DEBTOR HEREBY
IRREVOCABLY APPOINTS LENDER AS DEBTOR’S ATTORNEY-IN-FACT, SUCH POWER OF ATTORNEY
BEING COUPLED WITH AN INTEREST, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF
DEBTOR AND IN THE NAME OF DEBTOR OR OTHERWISE, FROM TIME TO TIME FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT IN LENDER’S
REASONABLE DISCRETION, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH
LENDER MAY DEEM NECESSARY OR APPROPRIATE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT.


 


(C)                                  PERFORMANCE BY LENDER.  IF DEBTOR FAILS TO
PERFORM ANY AGREEMENT OR OBLIGATION PROVIDED FOR IN ANY LOAN DOCUMENT, LENDER
MAY ITSELF PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT OR OBLIGATION, AND
THE EXPENSES OF LENDER INCURRED IN CONNECTION THEREWITH SHALL BE A PART OF THE
INDEBTEDNESS, SECURED BY THE COLLATERAL AND PAYABLE BY DEBTOR ON DEMAND.


 


(D)                                 DEBTOR’S RECEIPT OF PROCEEDS.  UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ALL AMOUNTS AND
PROCEEDS (INCLUDING INSTRUMENTS AND WRITINGS) RECEIVED BY DEBTOR IN RESPECT OF
THE COLLATERAL SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF LENDER HEREUNDER
AND, UPON THE WRITTEN

 

11

--------------------------------------------------------------------------------


 


REQUEST OF LENDER, SHALL BE SEGREGATED FROM OTHER PROPERTY OF DEBTOR AND SHALL
BE FORTHWITH DELIVERED TO LENDER IN THE SAME FORM AS SO RECEIVED (WITH ANY
NECESSARY ENDORSEMENT) AND APPLIED TO THE INDEBTEDNESS IN ACCORDANCE WITH THE
LOAN DOCUMENTS.


 


(E)                                  NOTIFICATION OF ACCOUNT DEBTORS.  LENDER
MAY AT ITS REASONABLE DISCRETION FROM TIME TO TIME DURING THE CONTINUATION OF AN
EVENT OF DEFAULT NOTIFY ANY OR ALL OBLIGORS UNDER ANY ACCOUNTS (I) OF LENDER’S
SECURITY INTEREST IN SUCH ACCOUNTS AND DIRECT SUCH OBLIGORS TO MAKE PAYMENT OF
ALL AMOUNTS DUE OR TO BECOME DUE TO DEBTOR THEREUNDER DIRECTLY TO LENDER, AND
(II) TO VERIFY THE ACCOUNTS WITH SUCH OBLIGORS.  LENDER SHALL HAVE THE RIGHT, AT
THE EXPENSE OF DEBTOR, TO ENFORCE COLLECTION OF ANY SUCH ACCOUNTS AND TO ADJUST,
SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO
THE SAME EXTENT AS DEBTOR.


 


11.                                 EVENTS OF DEFAULT.  EACH OF THE FOLLOWING
SHALL CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS AGREEMENT:


 


(A)                                  PAYMENT DEFAULT.  THE FAILURE, REFUSAL OR
NEGLECT OF DEBTOR TO PAY WHEN DUE ANY PART OF THE PRINCIPAL OF, OR INTEREST ON
THE INDEBTEDNESS OWING TO LENDER BY DEBTOR FROM TIME TO TIME AND SUCH FAILURE,
REFUSAL OR NEGLECT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF TEN (10) DAYS FROM
THE DATE SUCH PAYMENT IS DUE.


 


(B)                                 PERFORMANCE OR WARRANTY DEFAULT.  THE
FAILURE OF DEBTOR TO TIMELY AND PROPERLY OBSERVE, KEEP OR PERFORM ANY COVENANT,
AGREEMENT, WARRANTY OR CONDITION REQUIRED HEREIN OR IN ANY OF THE OTHER LOAN
DOCUMENTS OTHER THAN WITH RESPECT TO A PAYMENT DEFAULT AS SET FORTH IN
SECTION 11(A), WHICH IS NOT CURED WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
WRITTEN NOTICE FROM LENDER TO DEBTOR; PROVIDED, THAT (I) IF SUCH DEFAULT CANNOT
BE CURED WITHIN FIVE (5) BUSINESS DAYS, (II) DEBTOR HAS, WITHIN SUCH PERIOD,
TAKEN SUCH ACTIONS AS DEEMED REASONABLY NECESSARY AND APPROPRIATE BY LENDER TO
CURE SUCH DEFAULT, AND (III) DEBTOR SHALL CONTINUE TO DILIGENTLY PURSUE SUCH
ACTIONS, SUCH CURE PERIOD SHALL BE EXTENDED FOR A PERIOD OF THIRTY (30) DAYS.


 


(C)                                  REPRESENTATIONS.  ANY REPRESENTATION
CONTAINED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS MADE BY DEBTOR IS FALSE
OR MISLEADING IN ANY MATERIAL RESPECT.


 


(D)                                 DEFAULT UNDER OTHER INDEBTEDNESS.  THE
OCCURRENCE OF ANY EVENT WHICH RESULTS IN THE ACCELERATION OF THE MATURITY OF ANY
INDEBTEDNESS FOR BORROWED MONEY IN AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF
TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00) OWING BY DEBTOR TO
ANY THIRD PARTY UNDER ANY AGREEMENT OR UNDERSTANDING.


 


(E)                                  INSOLVENCY.  IF DEBTOR (I) BECOMES
INSOLVENT, OR MAKES A TRANSFER IN FRAUD OF CREDITORS, OR MAKES AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS AS
THEY BECOME DUE; (II) GENERALLY IS NOT PAYING ITS DEBTS AS SUCH DEBTS BECOME
DUE; (III) HAS A RECEIVER, TRUSTEE OR CUSTODIAN APPOINTED FOR, OR TAKE
POSSESSION OF, ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, EITHER IN A PROCEEDING
BROUGHT BY IT OR IN A PROCEEDING BROUGHT AGAINST IT AND SUCH APPOINTMENT IS NOT
DISCHARGED OR SUCH POSSESSION IS NOT TERMINATED WITHIN SIXTY (60) DAYS AFTER THE
EFFECTIVE DATE THEREOF OR IT CONSENTS TO OR ACQUIESCES IN SUCH APPOINTMENT OR
POSSESSION; (IV) FILES A PETITION FOR RELIEF UNDER THE UNITED STATES BANKRUPTCY
CODE OR ANY OTHER PRESENT OR FUTURE FEDERAL OR STATE INSOLVENCY, BANKRUPTCY OR
SIMILAR LAWS (ALL OF THE FOREGOING HEREINAFTER COLLECTIVELY CALLED “APPLICABLE
BANKRUPTCY LAW”) OR AN INVOLUNTARY PETITION FOR RELIEF IS FILED AGAINST IT UNDER
ANY APPLICABLE BANKRUPTCY LAW AND SUCH INVOLUNTARY PETITION IS NOT DISMISSED
WITHIN SIXTY (60) DAYS AFTER THE FILING THEREOF, OR AN ORDER FOR RELIEF NAMING
IT IS ENTERED UNDER ANY APPLICABLE BANKRUPTCY LAW, OR ANY COMPOSITION,
REARRANGEMENT, EXTENSION, REORGANIZATION OR OTHER RELIEF OF DEBTORS NOW OR
HEREAFTER EXISTING IS REQUESTED OR CONSENTED TO BY IT; OR (V) FAILS TO HAVE
DISCHARGED WITHIN A PERIOD OF SIXTY (60) DAYS ANY ATTACHMENT, SEQUESTRATION OR
SIMILAR WRIT LEVIED UPON ANY PROPERTY OF IT.


 


(F)                                    JUDGMENT.  THE ENTRY OF ANY JUDGMENT
AGAINST DEBTOR OR THE ISSUANCE OR ENTRY OF ANY ATTACHMENTS OR OTHER LIENS
AGAINST ANY OF THE PROPERTY OF DEBTOR FOR AN AMOUNT IN EXCESS OF TWO HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00) (INDIVIDUALLY OR IN THE

 

12

--------------------------------------------------------------------------------


 


AGGREGATE) IF UNINSURED, UNDISCHARGED, UNBONDED OR UNDISMISSED ON THE DATE ON
WHICH SUCH JUDGMENT COULD BE EXECUTED UPON.


 


(G)                                 ACTION AGAINST COLLATERAL.  THE COLLATERAL
OR ANY PORTION THEREOF IS TAKEN ON EXECUTION OR OTHER PROCESS OF LAW IN ANY
ACTION.


 


(H)                                 ACTION OF LIEN HOLDER.  THE HOLDER OF ANY
LIEN OR SECURITY INTEREST THE COLLATERAL (WITHOUT HEREBY IMPLYING THE CONSENT OF
LENDER TO THE EXISTENCE OR CREATION OF ANY SUCH LIEN OR SECURITY INTEREST ON THE
COLLATERAL), DECLARES A DEFAULT THEREUNDER OR INSTITUTES FORECLOSURE OR OTHER
PROCEEDINGS FOR THE ENFORCEMENT OF ITS REMEDIES THEREUNDER.


 


(I)                                     MATERIAL ADVERSE EFFECT.  ANY EVENT
SHALL HAVE OCCURRED OR IS CONTINUING WHICH SHALL HAVE HAD A MATERIAL ADVERSE
EFFECT.


 


(J)                                     LOAN DOCUMENTS.  THE LOAN DOCUMENTS
SHALL AT ANY TIME AFTER THEIR EXECUTION AND DELIVERY AND FOR ANY REASON CEASE
(I) TO CREATE A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO
PERMITTED ENCUMBRANCES) IN AND TO THE COLLATERAL; OR (II) TO BE IN FULL FORCE
AND EFFECT OR SHALL BE DECLARED NULL AND VOID.  THE VALIDITY OF ENFORCEABILITY
THE LOAN DOCUMENTS SHALL BE CONTESTED BY DEBTOR OR ANY OTHER PERSON PARTY
THERETO OR DEBTOR SHALL DENY IT HAS ANY FURTHER LIABILITY OR OBLIGATION UNDER
THE LOAN DOCUMENTS.


 

Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

 


12.                                 REMEDIES AND RELATED RIGHTS.  IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED, AND WITHOUT LIMITING ANY OTHER RIGHTS AND REMEDIES
PROVIDED HEREIN, UNDER ANY OF THE LOAN DOCUMENTS OR OTHERWISE AVAILABLE TO
LENDER, LENDER MAY EXERCISE ONE OR MORE OF THE RIGHTS AND REMEDIES PROVIDED IN
THIS SECTION.


 


(A)                                  REMEDIES.  UPON THE OCCURRENCE OF ANY ONE
OR MORE OF THE FOREGOING EVENTS OF DEFAULT, (I) THE ENTIRE UNPAID BALANCE OF
PRINCIPAL OF THE NOTE, TOGETHER WITH ALL ACCRUED BUT UNPAID INTEREST THEREON,
AND ALL OTHER INDEBTEDNESS OWING TO LENDER BY DEBTOR AT SUCH TIME SHALL, AT THE
OPTION OF LENDER, BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT FURTHER NOTICE,
DEMAND, PRESENTATION, NOTICE OF DISHONOR, NOTICE OF INTENT TO ACCELERATE, NOTICE
OF ACCELERATION, PROTEST OR NOTICE OF PROTEST OF ANY KIND, ALL OF WHICH ARE
EXPRESSLY WAIVED BY DEBTOR, AND (II) LENDER MAY, AT ITS OPTION, CEASE FURTHER
ADVANCES UNDER THE NOTE AND THIS AGREEMENT; PROVIDED, HOWEVER, CONCURRENTLY AND
AUTOMATICALLY WITH THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SUBSECTION
11(E) FURTHER ADVANCES UNDER THE LOAN DOCUMENTS SHALL AUTOMATICALLY CEASE, THE
INDEBTEDNESS AT SUCH TIME SHALL, WITHOUT ANY ACTION BY LENDER, BECOME DUE AND
PAYABLE, WITHOUT FURTHER NOTICE, DEMAND, PRESENTATION, NOTICE OF DISHONOR,
NOTICE OF ACCELERATION, NOTICE OF INTENT TO ACCELERATE, PROTEST OR NOTICE OF
PROTEST OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY DEBTOR.  ALL RIGHTS
AND REMEDIES OF LENDER SET FORTH IN THIS AGREEMENT AND IN ANY OF THE OTHER LOAN
DOCUMENTS MAY ALSO BE EXERCISED BY LENDER, AT ITS OPTION TO BE EXERCISED IN ITS
SOLE DISCRETION, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, AND NOT IN
SUBSTITUTION OR DIMINUTION OF ANY RIGHTS NOW OR HEREAFTER HELD BY LENDER UNDER
THE TERMS OF ANY OTHER AGREEMENT.


 


(B)                                 OTHER REMEDIES.  LENDER MAY FROM TIME TO
TIME AT ITS DISCRETION, WITHOUT LIMITATION AND WITHOUT NOTICE EXCEPT AS
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS:


 


(I)                                     EXERCISE IN RESPECT OF THE COLLATERAL
ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE CODE (WHETHER OR NOT
THE CODE APPLIES TO THE AFFECTED COLLATERAL);


 


(II)                                  REQUIRE DEBTOR TO, AND DEBTOR HEREBY
AGREES THAT IT WILL AT ITS EXPENSE AND UPON REQUEST OF LENDER, ASSEMBLE THE
COLLATERAL AS DIRECTED BY LENDER AND MAKE IT AVAILABLE TO LENDER AT A PLACE TO
BE DESIGNATED BY LENDER WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES;


 


(III)                               REDUCE ITS CLAIM TO JUDGMENT OR FORECLOSE OR
OTHERWISE ENFORCE, IN WHOLE OR IN PART, THE SECURITY INTEREST GRANTED HEREUNDER
BY ANY AVAILABLE JUDICIAL PROCEDURE;

 

13

--------------------------------------------------------------------------------


 


(IV)                              SELL OR OTHERWISE DISPOSE OF, AT ITS OFFICE,
ON THE PREMISES OF DEBTOR OR ELSEWHERE, THE COLLATERAL, AS A UNIT OR IN PARCELS,
BY PUBLIC OR PRIVATE PROCEEDINGS, AND BY WAY OF ONE OR MORE CONTRACTS (IT BEING
AGREED THAT THE SALE OR OTHER DISPOSITION OF ANY PART OF THE COLLATERAL SHALL
NOT EXHAUST LENDER’S POWER OF SALE, BUT SALES OR OTHER DISPOSITIONS MAY BE MADE
FROM TIME TO TIME UNTIL ALL OF THE COLLATERAL HAS BEEN SOLD OR DISPOSED OF OR
UNTIL THE INDEBTEDNESS HAS BEEN PAID AND PERFORMED IN FULL), AND AT ANY SUCH
SALE OR OTHER DISPOSITION IT SHALL NOT BE NECESSARY TO EXHIBIT ANY OF THE
COLLATERAL;


 


(V)                                 BUY THE COLLATERAL, OR ANY PORTION THEREOF,
AT ANY PUBLIC SALE;


 


(VI)                              BUY THE COLLATERAL, OR ANY PORTION THEREOF, AT
ANY PRIVATE SALE IF THE COLLATERAL IS OF A TYPE CUSTOMARILY SOLD IN A RECOGNIZED
MARKET OR IS OF A TYPE WHICH IS THE SUBJECT OF WIDELY DISTRIBUTED STANDARD PRICE
QUOTATIONS;


 


(VII)                           APPLY FOR THE APPOINTMENT OF A RECEIVER FOR THE
COLLATERAL, AND DEBTOR HEREBY CONSENTS TO ANY SUCH APPOINTMENT; AND


 


(VIII)                        AT ITS OPTION, RETAIN THE COLLATERAL IN
SATISFACTION OF THE INDEBTEDNESS WHENEVER THE CIRCUMSTANCES ARE SUCH THAT LENDER
IS ENTITLED TO DO SO UNDER THE CODE OR OTHERWISE.


 

Debtor agrees that in the event Debtor is entitled to receive any notice under
the Code, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof, TEN (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held.  Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Lender may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 


(C)                                  APPLICATION OF PROCEEDS.  IF ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED, LENDER MAY AT ITS DISCRETION APPLY OR USE ANY CASH
HELD BY LENDER AS COLLATERAL, AND ANY CASH PROCEEDS RECEIVED BY LENDER IN
RESPECT OF ANY SALE OR OTHER DISPOSITION OF, COLLECTION FROM, OR OTHER
REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL AS FOLLOWS IN SUCH ORDER AND
MANNER AS LENDER MAY ELECT:


 


(I)                                     TO THE REPAYMENT OR REIMBURSEMENT OF THE
REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) INCURRED BY LENDER IN CONNECTION WITH (1) THE
ADMINISTRATION OF THE LOAN DOCUMENTS, (2) THE CUSTODY, PRESERVATION, USE OR
OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, THE
COLLATERAL, AND (3) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS AND
REMEDIES OF LENDER HEREUNDER;


 


(II)                                  TO THE PAYMENT OR OTHER SATISFACTION OF
ANY LIENS AND OTHER ENCUMBRANCES UPON THE COLLATERAL;


 


(III)                               TO THE SATISFACTION OF THE INDEBTEDNESS;


 


(IV)                              BY HOLDING SUCH CASH AND PROCEEDS AS
COLLATERAL;


 


(V)                                 TO THE PAYMENT OF ANY OTHER AMOUNTS REQUIRED
BY APPLICABLE LAW; AND


 


(VI)                              BY DELIVERY TO DEBTOR OR ANY OTHER PARTY
LAWFULLY ENTITLED TO RECEIVE SUCH CASH OR PROCEEDS WHETHER BY DIRECTION OF A
COURT OF COMPETENT JURISDICTION OR OTHERWISE.


 


(D)                                 LICENSE.  LENDER IS HEREBY GRANTED A LICENSE
OR OTHER RIGHT TO USE, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITHOUT CHARGE, DEBTOR’S LABELS, PATENTS, COPYRIGHTS, RIGHTS
OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS,
CUSTOMER LISTS AND ADVERTISING MATTER, OR ANY PROPERTY OF A SIMILAR NATURE, AS
IT PERTAINS TO THE COLLATERAL, IN COMPLETING

 

14

--------------------------------------------------------------------------------


 


PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL, AND, FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, DEBTOR’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO LENDER’S
BENEFIT.  IN ADDITION, DEBTOR HEREBY IRREVOCABLY AGREES THAT LENDER MAY,
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SELL
ANY OF DEBTOR’S INVENTORY DIRECTLY TO ANY PERSON, INCLUDING WITHOUT LIMITATION
PERSONS WHO HAVE PREVIOUSLY PURCHASED DEBTOR’S INVENTORY FROM DEBTOR AND IN
CONNECTION WITH ANY SUCH SALE OR OTHER ENFORCEMENT OF LENDER’S RIGHTS UNDER THIS
AGREEMENT, MAY SELL INVENTORY WHICH BEARS ANY TRADEMARK OWNED BY OR LICENSED TO
DEBTOR AND ANY INVENTORY THAT IS COVERED BY ANY COPYRIGHT OWNED BY OR LICENSED
TO DEBTOR AND LENDER MAY FINISH ANY WORK IN PROCESS AND AFFIX ANY TRADEMARK
OWNED BY OR LICENSED TO DEBTOR AND SELL SUCH INVENTORY AS PROVIDED HEREIN.


 


(E)                                  DEFICIENCY.  IN THE EVENT THAT THE PROCEEDS
OF ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ALL OR ANY PART OF
THE COLLATERAL BY LENDER ARE INSUFFICIENT TO PAY ALL AMOUNTS TO WHICH LENDER IS
LEGALLY ENTITLED, DEBTOR (UNLESS OTHERWISE PROVIDED) SHALL BE LIABLE FOR THE
DEFICIENCY, TOGETHER WITH INTEREST THEREON AS PROVIDED IN THE LOAN DOCUMENTS.


 


(F)                                    NON-JUDICIAL REMEDIES.  IN GRANTING TO
LENDER THE POWER TO ENFORCE ITS RIGHTS HEREUNDER WITHOUT PRIOR JUDICIAL PROCESS
OR JUDICIAL HEARING, DEBTOR EXPRESSLY WAIVES, RENOUNCES AND KNOWINGLY
RELINQUISHES ANY LEGAL RIGHT WHICH MIGHT OTHERWISE REQUIRE LENDER TO ENFORCE ITS
RIGHTS BY JUDICIAL PROCESS.  DEBTOR RECOGNIZES AND CONCEDES THAT NON-JUDICIAL
REMEDIES ARE CONSISTENT WITH THE USAGE OF TRADE, ARE RESPONSIVE TO COMMERCIAL
NECESSITY AND ARE THE RESULT OF A BARGAIN AT ARM’S LENGTH.  NOTHING HEREIN IS
INTENDED TO PREVENT LENDER OR DEBTOR FROM RESORTING TO JUDICIAL PROCESS AT
EITHER PARTY’S OPTION.


 


(G)                                 NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE
ON THE PART OF LENDER TO EXERCISE AND NO DELAY IN EXERCISING, AND NO COURSE OF
DEALING WITH RESPECT TO, ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AGREEMENT
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AGREEMENT PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR
PRIVILEGE. THE RIGHTS AND REMEDIES PROVIDED FOR IN THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS AND REMEDIES
PROVIDED BY LAW.


 


(H)                                 EQUITABLE RELIEF.  DEBTOR RECOGNIZES THAT IN
THE EVENT DEBTOR FAILS TO PAY, PERFORM, OBSERVE, OR DISCHARGE ANY OR ALL OF THE
INDEBTEDNESS, ANY REMEDY AT LAW MAY PROVE TO BE INADEQUATE RELIEF TO LENDER. 
DEBTOR THEREFORE AGREES THAT LENDER, IF LENDER SO REQUESTS, SHALL BE ENTITLED TO
TEMPORARY AND PERMANENT INJUNCTIVE RELIEF IN ANY SUCH CASE WITHOUT THE NECESSITY
OF PROVING ACTUAL DAMAGES.


 


13.                                 INDEMNITY.  DEBTOR HEREBY INDEMNIFIES AND
AGREES TO HOLD HARMLESS LENDER, AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
AND REPRESENTATIVES (EACH AN “INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
(COLLECTIVELY, THE “CLAIMS”) WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST, ANY INDEMNIFIED PERSON ARISING IN CONNECTION WITH THE LOAN DOCUMENTS,
THE INDEBTEDNESS OR THE COLLATERAL (INCLUDING WITHOUT LIMITATION, THE
ENFORCEMENT OF THE LOAN DOCUMENTS AND THE DEFENSE OF ANY INDEMNIFIED PERSON’S
ACTIONS AND/OR INACTIONS IN CONNECTION WITH THE LOAN DOCUMENTS).  WITHOUT
LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON
WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF THE NEGLIGENCE OF SUCH AND/OR ANY OTHER INDEMNIFIED PERSON, EXCEPT TO THE
LIMITED EXTENT THE CLAIMS AGAINST AN INDEMNIFIED PERSON ARE PROXIMATELY CAUSED
BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IF DEBTOR
OR ANY THIRD PARTY EVER ALLEGES SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY
ANY INDEMNIFIED PERSON, THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION SHALL
NONETHELESS BE PAID UPON DEMAND, SUBJECT TO LATER ADJUSTMENT OR REIMBURSEMENT,
UNTIL SUCH TIME AS (A) A COURT OF COMPETENT JURISDICTION ENTERS A FINAL JUDGMENT
AS TO THE EXTENT AND EFFECT OF THE ALLEGED GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, OR (B) LENDER HAS EXPRESSLY AGREES IN WRITING WITH DEBTOR THAT SUCH
CLAIM IS PROXIMATELY CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL EXTEND AND CONTINUE TO
BENEFIT EACH INDIVIDUAL OR ENTITY THAT IS OR HAS AT ANY TIME BEEN AN INDEMNIFIED
PERSON HEREUNDER.


 


14.                                 LIMITATION OF LIABILITY.  NEITHER THE LENDER
NOR ANY OFFICER, DIRECTOR, EMPLOYEE, ATTORNEY, OR AGENT OF THE LENDER SHALL HAVE
ANY LIABILITY WITH RESPECT TO, AND DEBTOR HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE ANY OF THEM UPON, ANY CLAIM FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES SUFFERED OR INCURRED BY

 

15

--------------------------------------------------------------------------------


 


DEBTOR IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  DEBTOR
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE THE LENDER OR ANY OF THE LENDER’S
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, OR AGENTS FOR PUNITIVE
DAMAGES IN RESPECT OF ANY CLAIM IN CONNECTION WITH, ARISING OUT OF, OR IN ANY
WAY RELATED TO, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


15.                                 NO DUTY.  ALL ATTORNEYS, ACCOUNTANTS,
APPRAISERS, AND OTHER PROFESSIONAL PERSONS AND CONSULTANTS RETAINED BY LENDER
SHALL HAVE THE RIGHT TO ACT EXCLUSIVELY IN THE INTEREST OF LENDER AND SHALL HAVE
NO DUTY OF DISCLOSURE, DUTY OF LOYALTY, DUTY OF CARE, OR OTHER DUTY OR
OBLIGATION OF ANY TYPE OR NATURE WHATSOEVER TO DEBTOR OR ANY OF DEBTOR’S EQUITY
HOLDERS OR ANY OTHER PERSON.


 


16.                                 LENDER NOT FIDUCIARY.  THE RELATIONSHIP
BETWEEN DEBTOR AND LENDER IS SOLELY THAT OF DEBTOR AND CREDITOR, AND LENDER HAS
NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH DEBTOR, AND NO TERM OR CONDITION
OF ANY OF THE LOAN DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE RELATIONSHIP
BETWEEN DEBTOR AND LENDER TO BE OTHER THAN THAT OF DEBTOR AND CREDITOR.


 


17.                                 WAIVER AND AGREEMENT.  NEITHER THE FAILURE
NOR ANY DELAY ON THE PART OF LENDER TO EXERCISE ANY RIGHT, POWER OR PRIVILEGE
HEREIN OR UNDER ANY OF THE OTHER LOAN DOCUMENTS SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF SUCH RIGHT, POWER OR
PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, POWER OR PRIVILEGE.  NO WAIVER OF ANY PROVISION IN THIS AGREEMENT
OR IN ANY OF THE OTHER LOAN DOCUMENTS AND NO DEPARTURE BY DEBTOR THEREFROM SHALL
BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY LENDER, AND THEN
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN AND TO THE EXTENT SPECIFIED IN SUCH WRITING.  NO MODIFICATION OR AMENDMENT
TO THIS AGREEMENT OR TO ANY OF THE OTHER LOAN DOCUMENTS SHALL BE VALID OR
EFFECTIVE UNLESS THE SAME IS SIGNED BY THE PARTY AGAINST WHOM IT IS SOUGHT TO BE
ENFORCED.


 


18.                                 BENEFITS.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF LENDER AND DEBTOR, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, PROVIDED, HOWEVER, THAT DEBTOR MAY NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, ASSIGN ANY RIGHTS, POWERS, DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


19.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS OR
OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN PURSUANT TO THIS
AGREEMENT SHALL BE IN WRITING AND GIVEN BY (A) PERSONAL DELIVERY, (B) EXPEDITED
DELIVERY SERVICE WITH PROOF OF DELIVERY, OR (C) UNITED STATES MAIL, POSTAGE
PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, SENT TO THE
INTENDED ADDRESSEE AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF AND
SHALL BE DEEMED TO HAVE BEEN RECEIVED EITHER, IN THE CASE OF PERSONAL DELIVERY,
AS OF THE TIME OF PERSONAL DELIVERY, IN THE CASE OF EXPEDITED DELIVERY SERVICE,
AS OF THE TIME OF THE EXPEDITED DELIVERY AND IN THE MANNER PROVIDED HEREIN, OR
IN THE CASE OF MAIL, UPON THE THIRD (3RD) DAY AFTER DEPOSIT IN A DEPOSITORY
RECEPTACLE UNDER THE CARE AND CUSTODY OF THE UNITED STATES POSTAL SERVICE.  ANY
PARTY SHALL HAVE THE RIGHT TO CHANGE ITS ADDRESS FOR NOTICE HEREUNDER TO ANY
OTHER LOCATION WITHIN THE CONTINENTAL UNITED STATES BY NOTICE TO THE OTHER PARTY
OF SUCH NEW ADDRESS.


 


20.                                 CONSTRUCTION; VENUE; SERVICE OF PROCESS. 
THE LOAN DOCUMENTS HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF TEXAS, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
AND SHALL BE PERFORMABLE BY THE PARTIES HERETO IN THE COUNTY IN TEXAS WHERE
LENDER’S ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF IS LOCATED (THE “VENUE
SITE”).  ANY ACTION OR PROCEEDING AGAINST DEBTOR UNDER OR IN CONNECTION WITH ANY
OF THE LOAN DOCUMENTS MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT WITHIN THE
VENUE SITE.  DEBTOR HEREBY IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  DEBTOR AGREES THAT
SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED OR DETERMINED IN ACCORDANCE WITH THE
PROVISIONS THIS AGREEMENT.  NOTHING IN ANY OF THE OTHER LOAN DOCUMENTS SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR SHALL LIMIT THE RIGHT OF LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST
DEBTOR OR WITH RESPECT TO ANY OF ITS PROPERTY IN COURTS IN OTHER JURISDICTIONS. 
ANY ACTION OR PROCEEDING BY DEBTOR AGAINST LENDER SHALL BE BROUGHT ONLY IN A
COURT LOCATED IN THE VENUE SITE.

 

16

--------------------------------------------------------------------------------


 


21.                                 INVALID PROVISIONS.  IF ANY PROVISION OF THE
LOAN DOCUMENTS ARE HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS, SUCH PROVISION SHALL BE FULLY SEVERABLE AND THE REMAINING
PROVISIONS OF THE LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL
NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY ITS
SEVERANCE.


 


22.                                 EXPENSES.  DEBTOR SHALL PAY ALL REASONABLE
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES)
IN CONNECTION WITH (A) THE DRAFTING AND EXECUTION OF THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREIN, (B) ANY ACTION REQUIRED IN THE COURSE OF
ADMINISTRATION OF THE INDEBTEDNESS AND OBLIGATIONS EVIDENCED BY THE LOAN
DOCUMENTS, AND (C) ANY ACTION IN THE ENFORCEMENT OF LENDER’S RIGHTS UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT.


 


23.                                 PARTICIPATION OF THE LOANS.  DEBTOR AGREES
THAT LENDER MAY, AT ITS OPTION, SELL INTERESTS IN THE LOANS AND ITS RIGHTS UNDER
THIS AGREEMENT TO A FINANCIAL INSTITUTION OR INSTITUTIONS AND, IN CONNECTION
WITH EACH SUCH SALE, LENDER MAY DISCLOSE ANY FINANCIAL AND OTHER INFORMATION
AVAILABLE TO LENDER CONCERNING DEBTOR TO EACH PERSPECTIVE PURCHASER SUBJECT TO
OBTAINING A CONFIDENTIALITY AGREEMENT WITH EACH PROSPECTIVE PURCHASER PRIOR TO
DISCLOSING DEBTOR’S CONFIDENTIAL INFORMATION.


 


24.                                 CONFLICTS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THE NOTE, IN THE EVENT ANY TERM OR PROVISION OF THIS AGREEMENT IS
INCONSISTENT WITH OR CONFLICTS WITH ANY PROVISION OF THE OTHER LOAN DOCUMENTS,
THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT SHALL BE CONTROLLING.


 


25.                                 COUNTERPARTS.  THE LOAN DOCUMENTS MAY BE
SEPARATELY EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL, BUT ALL OF WHICH, TAKEN TOGETHER, SHALL BE DEEMED TO CONSTITUTE ONE
AND THE SAME INSTRUMENT.


 


26.                                 SURVIVAL.  ALL REPRESENTATIONS AND
WARRANTIES MADE IN THE LOAN DOCUMENTS OR IN ANY DOCUMENT, STATEMENT, OR
CERTIFICATE FURNISHED IN CONNECTION WITH THIS AGREEMENT SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, AND NO INVESTIGATION BY LENDER OR
ANY CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF
LENDER TO RELY UPON THEM.


 


27.                                 CERTAIN ACKNOWLEDGEMENTS.  DEBTOR HEREBY
ACKNOWLEDGES AND AGREES THAT THERE ARE NO DEFENSES, COUNTERCLAIMS, OFFSETS,
CROSS-COMPLAINTS, CLAIMS OR DEMANDS OF ANY KIND OR NATURE WHATSOEVER TO OR
AGAINST LENDER OR THE TERMS AND PROVISIONS OF OR THE OBLIGATIONS OF DEBTOR UNDER
THE ORIGINAL LOAN AGREEMENTS AND THE OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS
EVIDENCING, SECURING, GOVERNING, GUARANTEEING OR PERTAINING THERETO, AND THAT
DEBTOR HAS NO RIGHT TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM LENDER.  TO THE EXTENT ANY SUCH DEFENSES, COUNTERCLAIMS, OFFSETS,
CROSS-COMPLAINTS, CLAIMS, DEMANDS OR RIGHTS EXIST, DEBTOR HEREBY WAIVES, AND
HEREBY KNOWINGLY AND VOLUNTARILY RELEASES AND FOREVER DISCHARGES LENDER AND ITS
PREDECESSORS, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DEFENSES,
COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, DAMAGES, COSTS, EXPENSES AND
LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUCH WAIVER AND RELEASE BEING
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER AND RELEASE AND AFTER HAVING CONSULTED LEGAL COUNSEL WITH RESPECT
THERETO.


 


28.                                 WAIVER OF RIGHT TO TRIAL BY JURY.  THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT
OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THE LOAN DOCUMENTS.


 


29.                                 PATRIOT ACT NOTICE.  LENDER HEREBY NOTIFIES
DEBTOR THAT PURSUANT TO THE REQUIREMENTS OF SECTION 326 OF THE USA PATRIOT ACT
OF 2001, 31 U.S.C. § 5318 (THE “ACT”), THAT LENDER IS REQUIRED TO OBTAIN, VERIFY
AND RECORD INFORMATION THAT IDENTIFIES DEBTOR, WHICH INFORMATION INCLUDES THE
NAME AND ADDRESS OF DEBTOR AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY DEBTOR IN ACCORDANCE WITH THE ACT.


 


30.                                 DISCLOSURE RELATING TO COLLATERAL PROTECTION
INSURANCE.  AS OF THE DATE OF THIS DISCLOSURE, DEBTOR AND LENDER HAVE OR SHALL
HAVE CONSUMMATED A TRANSACTION PURSUANT TO WHICH LENDER HAS AGREED TO MAKE LOANS
TO DEBTOR.  DEBTOR HAS PLEDGED COLLATERAL TO SECURE THE INDEBTEDNESS IN
ACCORDANCE WITH THE LOAN DOCUMENTS. 

 

17

--------------------------------------------------------------------------------


 


THIS NOTICE RELATES TO DEBTOR’S OBLIGATIONS WITH RESPECT TO INSURING THE
COLLATERAL AGAINST DAMAGE.  TO THIS END, DEBTOR MUST DO THE FOLLOWING:


 


(A)                                  KEEP THE COLLATERAL INSURED AGAINST DAMAGE
IN THE AMOUNT EQUAL TO THE INDEBTEDNESS OR AS OTHERWISE REQUIRED BY THE LOAN
DOCUMENTS;


 


(B)                                 PURCHASE THE INSURANCE FROM AN INSURER THAT
IS AUTHORIZED TO DO BUSINESS IN TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER;


 


(C)                                  NAME LENDER THE PERSON TO BE PAID UNDER THE
POLICY IN THE EVENT OF LOSS; AND


 


(D)                                 DELIVER TO LENDER A COPY OF THE POLICY AND
PROOF OF THE PAYMENT OF PREMIUMS.


 


LENDER MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF DEBTOR AT
DEBTOR’S EXPENSE IF DEBTOR FAILS TO MEET ANY OF THE FOREGOING REQUIREMENTS.


 


31.                                 AMENDMENT AND RESTATEMENT.  ON THE CLOSING
DATE, THE ORIGINAL AGREEMENTS SHALL BE AMENDED AND RESTATED IN ITS ENTIRETY BY
THIS AGREEMENT.  THIS AGREEMENT IS NOT IN ANY WAY INTENDED TO CONSTITUTE A
NOVATION OF THE OBLIGATIONS AND LIABILITIES EXISTING UNDER THE ORIGINAL
AGREEMENTS OR EVIDENCE PAYMENT OF ALL OR ANY PORTION OF SUCH OBLIGATIONS AND
LIABILITIES.  THE TERMS AND CONDITIONS OF THIS AGREEMENT AND LENDER’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL APPLY TO ALL OF
THE INDEBTEDNESS INCURRED UNDER THE ORIGINAL AGREEMENTS.  DEBTOR REAFFIRMS THE
LIENS GRANTED PURSUANT TO THE LOAN DOCUMENTS (AS SUCH TERM IS DEFINED IN THE
ORIGINAL LOAN AGREEMENT, THE “ORIGINAL LOAN DOCUMENTS”) TO LENDER, WHICH LIENS
SHALL CONTINUE IN FULL FORCE AND EFFECT DURING THE TERM OF THIS AGREEMENT AND
ANY RENEWALS THEREOF AND SHALL CONTINUE TO SECURE THE INDEBTEDNESS.  ON AND
AFTER THE CLOSING DATE, (A) ALL REFERENCES TO ANY ORIGINAL AGREEMENT IN THE
ORIGINAL LOAN DOCUMENTS (OTHER THAN THIS AGREEMENT) SHALL BE DEEMED TO REFER TO
SUCH ORIGINAL AGREEMENT, AS AMENDED AND RESTATED HEREBY, (B) ALL REFERENCES TO
ANY SECTION (OR SUBSECTION) OF ANY ORIGINAL AGREEMENT IN ANY ORIGINAL LOAN
DOCUMENT (BUT NOT HEREIN) SHALL BE AMENDED TO BECOME, MUTATIS MUTANDIS,
REFERENCES TO THE CORRESPONDING PROVISIONS OF THIS AGREEMENT AND (C) EXCEPT AS
THE CONTEXT OTHERWISE PROVIDES, ON OR AFTER THE CLOSING DATE, ALL REFERENCES TO
THIS AGREEMENT HEREIN (INCLUDING FOR PURPOSES OF INDEMNIFICATION AND
REIMBURSEMENT OF FEES) SHALL BE DEEMED TO BE REFERENCES TO THE ORIGINAL
AGREEMENTS, AS AMENDED AND RESTATED HEREBY.


 


32.                                 NOTICE OF FINAL AGREEMENT.  IT IS THE
INTENTION OF DEBTOR AND LENDER THAT THE FOLLOWING NOTICE OF FINAL AGREEMENT BE
INCORPORATED BY REFERENCE INTO EACH OF THE LOAN DOCUMENTS (AS THE SAME MAY BE
AMENDED, MODIFIED OR RESTATED FROM TIME TO TIME).  DEBTOR AND LENDER WARRANT AND
REPRESENT THAT THE ENTIRE AGREEMENT MADE AND EXISTING BY OR AMONG DEBTOR AND
LENDER WITH RESPECT TO THE LOANS IS AND SHALL BE CONTAINED WITHIN THE LOAN
DOCUMENTS, AND THAT NO AGREEMENTS OR PROMISES EXIST OR SHALL EXIST BY OR AMONG,
DEBTOR AND LENDER THAT ARE NOT REFLECTED IN THE LOAN DOCUMENTS.


 


NOTICE OF FINAL AGREEMENT


 


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

18

--------------------------------------------------------------------------------


 

AGREED as of the date first written above.

 

LENDER:

 

ADDRESS:

 

 

 

SOVEREIGN BANK

 

6060 Sherry Lane

 

 

Dallas, TX 75225

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

 

Title:

Area President

 

 

 

 

 

 

 

 

With copies of notices to:

 

Gardere Wynne Sewell LLP

 

 

1601 Elm Street, Suite 3000

 

 

Dallas, TX 75201-4761

 

 

Attention:  Steven S. Camp

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

TGC INDUSTRIES, INC.

 

101 E. Park Blvd., Suite 955

 

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

President & CEO

 

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 1(t)

 

TO

 

LOAN AND SECURITY AGREEMENT

 

Existing Liens

 

20

--------------------------------------------------------------------------------